 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARONTE TYRONE LEWIS,                             Case No. 1:20-cv-00574-HBK
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
                                                        TO APPOINT COUNSEL
13           v.
                                                        (Doc. Nos. 69, 101, 102)
14    S. SHERMAN; FNU SMITH; FNU
      JOHNSON; FNU PIPER; NIKKI
15    JOHNSON; J. JIMENEZ; STATE OF
      CALIFORNIA; CDCR,
16
                         Defendant.
17

18

19          Plaintiff Daronte Tyrone Lewis, proceeding pro se, initiated this action by filing a civil
20   rights complaint under 42 U.S.C. § 1983. (Doc. No. 1). The Court granted Plaintiff’s motion to
21   proceed in forma pauperis (Doc. No. 2). Pending before the Court are Plaintiff’s motions to
22   appoint counsel (Doc. No. 69, 101, 102) and his declaration supporting his motion to appoint
23   counsel (Doc. No. 104), and duplicative notices of change of address (Doc. No. 104, 105).
24                                        I.      BACKGROUND
25           Despite the undersigned being reassigned this case in November 2020, Plaintiff is no
26   stranger to this Court. Plaintiff repeatedly and prolifically has filed duplicative motions seeking
27   the same relief, despite this Court’s admonitions and warnings to refrain from such activity. (See
28
 1   Doc. No. 66) (directing Plaintiff to refrain from duplicative and repeated filings because such

 2   filings only serve to further delay resolution of this matter and congest the court’s docket)

 3   (emphasis added). This Court’s February 2, 2021 Order previously denied approximately eight of

 4   Plaintiff’s previous motions, including his motion to submit evidence, pre-mature motions for

 5   summary judgment by default or motion for entry of default judgments, and his duplicative

 6   motions to appoint counsel. (Doc. No. 66 at 1-5) (citing Doc. Nos. 57, 58, 59, 60, 61, 63, 64).

 7   The February 2 Order also granted Plaintiff’s “motion to expedite and for court to rule” to the

 8   limited extent the Court ruled on his pending motions. Most importantly, the February 2 Order

 9   confirmed to Plaintiff that Defendants had filed a motion to dismiss his Complaint on January 14,

10   2021 and permitted Plaintiff an extension of time, until February 26, 2021, to file a response to

11   the motion. (Doc. No. 66 at 3-5) (citing Doc. Nos. 62 and 54). Plaintiff timely filed a response

12   opposing Defendants’ motion to dismiss on February 10, 2021. (Doc. No. 73). And Defendants

13   elected not to file a reply. (See docket). The Court recognizes the motion to dismiss is ripe for

14   adjudication.

15              II.     MOTIONS TO APPOINT COUNSEL (DOC. NOS. 69, 101, 102)

16          Seven times previously, the Court has issued orders denying Plaintiff’s motions for

17   appointment of counsel. (Doc. No. 52) (addressing motions at Doc. Nos. 29, 30, 32, 33, 45);

18   (Doc. No. 66 at 3) (denying motions at Doc. Nos 59, 63). Now pending are three additional

19   motions to appoint counsel, one of which entitled an “emergency.” In support, Plaintiff filed a

20   declaration. (Doc. No. 104). The emergency motion dated June 1, 2021, states that Plaintiff is
21   hospitalized and has sustained an injury to his right hand. (Doc. No. 101 at 1). Plaintiff states he

22   cannot write, presumably because he is right-handed. (Id.). As a result, Plaintiff requests that the

23   Court appoint him counsel. (Id.). Notably this motion is typed, not handwritten. Plaintiff’s

24   second motion and his declaration asserts the same facts concerning his hand injury. (See Doc.

25   Nos. 102, 104).

26          The Court incorporates by reference the law governing appointment of counsel set forth in
27   its December 28, 2020 Order (Doc. No. 52) and denies Plaintiff’s renewed motions to appoint

28   counsel. While the Court is sensitive to Plaintiff’s asserted physical limitations caused by his
                                                        2
 1   right-hand injury earlier this month, Plaintiff still managed to file four pleadings. (Doc. Nos. 102,

 2   103, 104, 105). These pleadings further indicate that staff assisted with these pleadings. (Doc.

 3   No. 104 at 3) (noting “staff assisted”). Despite his temporary writing limitations, Plaintiff still

 4   has an ability to file pleadings. Further, Plaintiff is not under any court-ordered deadlines. The

 5   case awaits a ruling on Defendants’ pending motion to dismiss, which the Court has taken under

 6   advisement. The Court finds no new circumstances which warrant appointment of counsel.

 7            Accordingly, it is ORDERED:

 8            Plaintiff’s motions to appoint counsel (Doc. Nos. 69, 101, 102) are denied, without

 9   prejudice.

10
     IT IS SO ORDERED.
11

12
     Dated:       July 1, 2021
13                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
